Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 12, is the already claimed transmitter to generate an emit non-visible electromagnetic radiation (i.e. claim 7 lines 14-17), is any different? 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,202,949. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,016,669. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,344,778. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,343,042. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims and the patents all are claiming a similar hockey puck formed by first and second subcomponents attached to each other (via valleys-ridges, fingers); the hockey includes signal transmitter (with at least diode and a power source) to be housed within a captacula within a void formed by the two subcomponents.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/554,882. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming a similar hockey puck formed by first and second subcomponents attached to each other (via valleys-ridges, fingers); the hockey includes signal transmitter (with at least diode and a power source) to be housed within a captacula within a void formed by the two subcomponents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile US 8,727,918 (“Gentile”) in view of Cavallaro US 6,252,632 (“Cavallaro”) and Dawson US 9,320,981 (“Dawson”).
	As per claim 1, Gentile discloses a hockey puck (hockey puck 50)(Figs. 6 and7; 5:50-7:3), comprising: 
	a first subcomponent and a second subcomponent, wherein the first subcomponent and the second subcomponent are attached (upper portion 52 attached to lower portion 54)(Fig. 6; 5:63+); 
	wherein the first subcomponent defines an exterior top surface of the hockey puck and the second subcomponent defines an exterior bottom surface of the hockey puck (Fig. 6 in conjunction to 5:50-62); wherein the first subcomponent and the second subcomponent form an interior void (Fig. 7 and 5:63-6:24); wherein the first subcomponent and the second subcomponent include complementary features that fit together (the upper portion 54 includes a male ridge 56  and the lower portion 54 includes a corresponding female channel 58)(Fig. 7; 6:2-7); 
	a capsule constructed and configured such that the capsule maintains an orientation within the interior void and does not move within the interior void (construed as upper retaining cup 60 of upper portion 52 and lower retaining cup 62 (Fig. 7; 6:8-24); wherein the capsule (60-62) is sized to fit within the interior void (Fig. 7 in conjunction to Fig. 6 and 6:8+); 
	a signal transmitter, wherein the signal transmitter comprises at least one diode (light source 76 with circuit board 78 (e.g. Fig. 10) with diode (LEDs 82-84) that are generate electromagnetic radiation of the light; note 6:45-58 as the light means transmit and operable to generate electromagnetic radiation of the LEDs lights; note 5:4-12 regarding the power source, e.g. battery power); wherein the signal transmitter is sized and shaped to fit within a central void of the capsule wherein the signal transmitter is fixed within the central void of the capsule (Fig. 7 and 6:25+).
	Gentile is not specific regarding wherein the first subcomponent includes at least one opening and the second subcomponent includes at least one opening.
	Gentile is not specific regarding his signal transmitter operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck.
	at least one light pipe extending from the capsule to at least one of the exterior top or bottom surfaces of the hockey puck in a direction substantially perpendicular to the exterior top or bottom surfaces of the hockey puck; and wherein the at least one light pipe is operable to receive the at least one diode of the signal transmitter and communicate the non-visible electromagnetic radiation from the at least one diode to the at least one opening of the first subcomponent and/or the at least one opening of the second subcomponent.
	With respect to the first subcomponent includes at least one opening and the second subcomponent includes at least one opening and a signal transmitter operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck, in a similar field of hockey pucks, Cavallaro discloses first subcomponent includes at least one opening and the second subcomponent includes at least one opening and a signal transmitter operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck (hockey puck 10 with top 12 and bottom 14 surfaces (corresponding to the first and second subcomponent) with openings (note at least Figs. 1 and 3 in conjunction to 3:62-4;14) as such openings are to receive the signal transmitter diodes 28-50; and the transmitter is operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck (Figs. 2 and 3; 3:40-4:50; note also Figs. 4A and 4B; 4:51+) as alternative for such transmitter; note at least Figs. 6-8 and 5:1-6:63 as the use of the puck to receive-transmit data from sensor around an ice rink, while a hockey game is televised).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s first subcomponent includes at least one opening and the second subcomponent includes at least one opening and a signal transmitter operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck as taught by Cavallaro for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a multi-purpose hockey puck that can be used for any type of hockey game, while additionally provide, transmit, data as to the current progress of the game, which provide excitement and anticipation to the players as well as to any spectators.
	With respect to at least one light pipe extending from the capsule to at least one of the exterior top or bottom surfaces of the hockey puck in a direction substantially perpendicular to the exterior top or bottom surfaces of the hockey puck; and wherein the at least one light pipe is operable to receive the at least one diode of the signal transmitter, in a similar field of projectile resemble a puck and is configure to be thrown and a like, Dawson discloses at least one light pipe extending from a capsule to at least one of the exterior top or bottom surfaces of the puck/disc in a direction substantially perpendicular to the exterior top or bottom surfaces of the puck/disc; and wherein the at least one light pipe is operable to receive at least one diode of the signal transmitter (disc 100, puck, includes a capsule (housing 25 of signal generator 20) that houses a transmitter diode means (such as signaling device 23/23a); the transmitter/capsule 25 include a light pipe that is perpendicular to the top surface of the disc/puck)(Figs. 1, 2 and 4 (the housing/capsule with the light pipe; also 6:30-7:59); note also 2:53-4:17; see 5:49-55 (regarding an aperture within the top surface for the hosing; see also Fig. 5A and 4:18-28; see also the examiner’s markings hereinafter with regard to Dawson’s Fig. 2).
Dawson’s capsule’s light pipe 

    PNG
    media_image1.png
    254
    499
    media_image1.png
    Greyscale

	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile- Cavallaro’s at least one light pipe extending from the capsule to at least one of the exterior top or bottom surfaces of the hockey puck in a direction substantially perpendicular to the exterior top or bottom surfaces of the hockey puck; and wherein the at least one light pipe is operable to receive the at least one diode of the signal transmitter as taught by Dawson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including safely means as a pipe that retain and shield the diodes of the signal transmitter within a moving hockey puck.
	Within the modified puck of Gentile- Cavallaro- Dawson wherein the at least one light pipe (as taught by Dawson) is operable to receive the at least one diode of the signal transmitter and communicate the non-visible electromagnetic radiation from the at least one diode (as taught by Cavallaro) to the at least one opening of the first subcomponent and/or the at least one opening of the second subcomponent (as taught by Cavallaro).
	As per claim 3, with respect to wherein physical characteristics of the hockey puck match physical characteristics of a conventional hockey puck used in the United States National Hockey League (NHL), note Cavallaros’ 3:33-39 as the hockey puck is a standard hockey puck; note also Gentile’s 5:50-56 as the hockey puck is a standard hockey ice puck.
	As per claim 4, Cavallaro discloses wherein the hockey puck has a thickness of approximately one inch and a diameter of approximately three inches (3:33-39).
	As per claim 5, with respect to wherein an outer circumference of the hockey puck includes a dimple pattern, note Cavallaro’s 3:33-39 and 3:61+ as the body is rubberized body, which is such simple pattern; also as applicant stated in [0055] such exterior is well-known within conventional hockey puck. 
	As per claim 6, with respect to wherein the plurality of sensors around the ice rink are configured to communicate an instantaneous position of the hockey puck on the ice rink and communicate the instantaneous position of the hockey puck on the ice rink for display on a television monitor, note Cavallaro’s at least Figs. 6-8, 5:1-6:63 as well as 6:65-9:60 as the use of the hockey puck with the transmitter means (again note Figs. 1-3 and 3:40-4:50 as to the diodes-transmitter within the hockey puck) to transmitted data to sensors to display data to televised monitor and alike; see also Fig. 17 and 27:44-57).  
	As per claim 7, since the claim’s limitations are very similar to claim 1, the examiner states that claim 7 is rejected over Gentile, Cavallaro and Dawson for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 9, with respect to wherein physical characteristics of the hockey puck match physical characteristics of a conventional hockey puck used in the United States National Hockey League (NHL), note Cavallaros’ 3:33-39 as the hockey puck is a standard hockey puck; note also Gentile’s 5:50-56 as the hockey puck is a standard hockey ice puck.
	As per claim 10, Cavallaro discloses wherein the hockey puck has a thickness of approximately one inch and a diameter of approximately three inches (3:33-39).
	As per claim 11, with respect to wherein an outer circumference of the hockey puck includes a dimple pattern, note Cavallaro’s 3:33-39 and 3:61+ as the body is rubberized body, which is such simple pattern; also as applicant stated in [0055] such exterior is well-known within conventional hockey puck. 
	 As per claim 12, with respect to wherein the signal transmitter is operable to generate and emit non-visible electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck, wherein the plurality of sensors around the ice rink are configured to communicate an instantaneous position of the hockey puck on the ice rink and communicate the instantaneous position of the hockey puck on the ice rink for display on a television monitor, wherein the hockey puck is highlighted in a color on the television monitor, note Cavallaro at least Figs. 1 and 3 in conjunction to 3:40-4;14 regarding signal transmitter diodes 28-50; also, note Cavallaro’s at least Figs. 6-8, 5:1-6:63 as well as 6:65-9:60 as the use of the hockey puck with the transmitter means (again note Figs. 1-3 and 3:40-4:50 as to the diodes-transmitter within the hockey puck) to transmitted data to sensors to display data to televised monitor and alike; see also Fig. 17 and 27:44-57).
	As per claim 13, since the claim’s limitations are very similar to claim 1, the examiner states that claim 7 is rejected over Gentile, Cavallaro and Dawson for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 15, with respect to wherein physical characteristics of the hockey puck match physical characteristics of a conventional hockey puck used in the United States National Hockey League (NHL), note Cavallaros’ 3:33-39 as the hockey puck is a standard hockey puck; note also Gentile’s 5:50-56 as the hockey puck is a standard hockey ice puck.
	As per claim 16, Cavallaro discloses wherein the hockey puck has a thickness of approximately one inch and a diameter of approximately three inches (3:33-39).
	As per claim 17, with respect to wherein an outer circumference of the hockey puck includes a dimple pattern, note Cavallaro’s 3:33-39 and 3:61+ as the body is rubberized body, which is such simple pattern; also as applicant stated in [0055] such exterior is well-known within conventional hockey puck. 
	As per claim 18, with respect to wherein the signal transmitter is operable to generate and emit electromagnetic radiation operable to be received by a plurality of sensors around an ice rink regardless of an orientation of the hockey puck, wherein the plurality of sensors around the ice rink are configured to communicate an instantaneous position of the hockey puck on the ice rink and communicate the instantaneous position of the hockey puck on the ice rink for display on a television monitor, wherein the hockey puck is highlighted in a color on the television monitor, note Cavallaro at least Figs. 1 and 3 in conjunction to 3:40-4;14 regarding signal transmitter diodes 28-50; also, note Cavallaro’s at least Figs. 6-8, 5:1-6:63 as well as 6:65-9:60 as the use of the hockey puck with the transmitter means (again note Figs. 1-3 and 3:40-4:50 as to the diodes-transmitter within the hockey puck) to transmitted data to sensors to display data to televised monitor and alike; see also Fig. 17 and 27:44-57).
	As per claim 19, Cavallaro discloses wherein the electromagnetic radiation includes non-visible electromagnetic radiation (3:49-61; 4:49-67).
	As per claim 20, Gentile discloses wherein the first outer subcomponent and the second outer subcomponent are bonded (5:63-6:2 in conjunction to Fig. 6 “In any case, the hockey puck 50 can be considered to have an upper portion 52 with an annular outer surface and a lower portion 54 with an annular outer surface. The upper and lower portions 52 and 54 are joined together in any suitable manner, whether by sonic welding, adhesive, mechanical fasteners, or any other method or combination thereof to define an inner volume.”).
Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile, Cavallaro and Dawson as applied to claims 1, 7 and 13 above, and further in view of Kaser et al US 5,014,990 (“Kaser”).
	As per claim 2, Gentile is not specific regarding wherein the complementary features include a plurality of concentrically arranged wedges and a plurality of concentrically arranged valleys.
	However, in a similar filed of devices resemble a puck configure to be thrown and alike, Kaser wherein the complementary features include a plurality of concentrically arranged wedges and a plurality of concentrically arranged valleys (upper body portion 36 and lower body portion 38) each including ridges and valleys (forming openings 28); the upper and lower body portions 36 and 38 are attached to each other via such openings-valleys and ridges)(Figs. 4-6; 4:13-68).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s wherein the complementary features include a plurality of concentrically arranged wedges and a plurality of concentrically arranged valleys as taught by Kaser for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of attaching first and second subcomponents to each other via any known mechanical connection in a firm and safe manner as the subcomponents define a void within.     
	As per claim 8, Gentile is not specific regarding wherein the complementary features include a plurality of wedges and a plurality of valleys.
	However, in a similar filed of devices resemble a puck configure to be thrown and alike, Kaser wherein the complementary features include a plurality of wedges and a plurality of valleys (upper body portion 36 and lower body portion 38) each including ridges and valleys (forming openings 28); the upper and lower body portions 36 and 38 are attached to each other via such openings-valleys and ridges)(Figs. 4-6; 4:13-68).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s wherein the complementary features include a plurality of wedges and a plurality of valleys as taught by Kaser for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of attaching first and second subcomponents to each other via any known mechanical connection in a firm and safe manner as the subcomponents define a void within.     
	As per claim 14, Gentile is not specific regarding wherein the complementary features include a plurality of wedges and a plurality of valleys.
	However, in a similar filed of devices resemble a puck configure to be thrown and alike, Kaser wherein the complementary features include a plurality of wedges and a plurality of valleys (upper body portion 36 and lower body portion 38) each including ridges and valleys (forming openings 28); the upper and lower body portions 36 and 38 are attached to each other via such openings-valleys and ridges)(Figs. 4-6; 4:13-68).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s wherein the complementary features include a plurality of wedges and a plurality of valleys as taught by Kaser for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of attaching first and second subcomponents to each other via any known mechanical connection in a firm and safe manner as the subcomponents define a void within.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/7/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711